Citation Nr: 0032240	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


REMAND

The veteran served on active duty from May 1968 to February 
1969.  He also served with the Army Reserves at various dates 
from 1963 to 1968 including a 6-month period of active duty 
for training (ADT) from October 1963 to April 1964 and annual 
15-day ADT summer camps from 1964 to 1967.  

This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that determined that a claim for service 
connection for low back pain was not well grounded.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.  

The veteran has claimed that he hurt his back while driving 
an Army truck from his Army Reserve unit to Camp Drum, New 
York, for an annual two-week ADT during July/August of 1965, 
1966 or 1967.  

The veteran himself has developed the case to some extent.  
During an October 2000 hearing before the undersigned member 
of the Board, he furnished a copy of his DA Form 20, Record 
of Assignments.  This form reflects that he performed 15-day 
ADT training periods from July 30 to Aug 16, 1964; from Aug 
28 to Sep 12, 1965; from July 30 to Aug 13, 1966; and, from 
Aug 5 to Aug 20, 1967.  The training was performed at Camp 
Drum, New York, according to the DA Form 20.  The veteran 
testified that during the 1965, 1966 or 1967 ADT, he injured 
his back en route to Camp Drum and was treated there.  See 
transcript, pages 14, 15.  

The veteran also submitted a copy of a response that he 
received from the National Personnel Records Center (NPRC).  
He had requested any available morning reports pertaining to 
his unit during the time in question.  NPRC reported that a 
search for morning reports pertaining to his unit yielded no 
result.  

The RO obtained the veteran's service medical record files 
from NPRC.  These SMRs are negative for the claimed back 
injury.  Because the veteran has not served in a state 
National Guard unit, a search for records by the State 
Adjutant General's office would not be appropriate.  VA's 
duty to assist now requires that follow-up efforts be made to 
locate any pertinent treatment or morning reports.  See Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).

The veteran testified that he had seen a family doctor 
shortly after service, but that the doctor was now long 
deceased.  He did not seek further medical attention for his 
back until the 1990's, and those records have been submitted.  
However, the Board notes that he was a police officer for 
many years.  Copies of any physical examinations performed 
for his employing police department should be obtained.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should follow-up the initial 
attempts to obtain treatment records and 
morning reports for the 3 specified ADT 
periods (p. 2, par. 4) at Camp Drum, New 
York.  If the search yields negative 
results, that fact should be clearly 
noted in the claims file.  

2.  The RO, with the assistance of the 
veteran, should obtain any physical 
examination records from his police 
department from 1964 until his retirement.

3.  Following the above development, the 
claims file should be forwarded to an 
appropriate VA physician for an opinion.  
The physician is asked to review the 
claims folder, with special attention to 
the service medical records, the treatment 
reports and opinion by Dr. Shebairo, and 
any additional medical evidence received 
during the above development, and note 
that review in his/her report.  The 
physician is asked to offer an opinion 
addressing whether it is at least as 
likely as not that any current back 
disorder is related to the claimed back 
injury reported by the veteran.  A 
complete rationale should be set forth in 
a legible report.  The veteran may be re-
examined for this purpose, if necessary.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



